Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147307                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147307
                                                                    COA: 312320
                                                                    Gladwin CC: 12-006115-FC
  MICHAEL FRANKLIN WELLS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 24, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
           p0923
                                                                               Clerk